Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rienzi, J.), rendered May 30, 1986, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we reject the defendant’s contention that his guilt of the crimes for which he was convicted was not proven beyond a reasonable doubt, and we find that the verdict was not against the evidence (see, CPL 470.15 [5]).
As there were no objections to any of the prosecutor’s comments in summation, any issues with respect thereto are unpreserved for appellate review. However, we note that the alleged errors did not deprive the defendant of a fair trial. *629Finally, the sentence imposed was not excessive. Mollen, P. J., Rubin, Kooper and Sullivan, JJ., concur.